         Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 1 of 7



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)

 5   Caitlin Kelly Henry SBN 287949
     ATTORNEY AT LAW
 6   1201 Martin Luther King Jr. Way
     Suite 200
 7   Oakland, CA 94612
     ckh@caitlinkellyhenry.com
 8   (510) 277-2025

 9   ATTORNEYS FOR PLAINTIFF
     SCANVINSKI JEROME HYMES
10

11

12                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION

14
         SCANVINSKI JEROME HYMES,                       Case No. 3:16-cv-04288-JSC
15
                         Plaintiff,
16                                                      PLAINTIFF HYMES’S OPPOSITION TO
              v.                                        MOTION TO CONTINUE TRIAL
17
         MILTON BLISS, VICTOR M.                        Trial Date: December 3, 2018
18       SANCHEZ, JOSEPH A. LEONARDINI,
         SCOTT NEU, EUGENE A. JONES,
19       PAUL TIMPANO, PIERRE A. GRAY
20
                         Defendants.
21

22                                        I. INTRODUCTION
23           Defendants are asking the Court to stay1 this case a second time after being denied the
24   first, based on the assertion that “circumstances have changed significantly” since their last
25   unsuccessful attempt to delay this case indefinitely. The change in circumstances they call
26

27   1 Defendants caption their motion as seeking a “continuance;” however, they are not asking for
     the case to be reset, they are asking for a future status conference where the Court should consider
28   setting the case “no earlier” than June 2019. Mot. to Continue at 15/4-7.
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                    3:16-cv-04288-JSC – Page 1
       Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 2 of 7



 1
     significant are at most minor and do not warrant a change in the Court’s judgment on their
 2
     previous motion to stay. A motion to dismiss has been put on the calendar in Defendants Neu and
 3
     Jones’ criminal case and they have invoked their Fifth Amendment privilege against self-
 4
     incrimination as to certain questions asked at their deposition in this case. These are hardly major
 5
     developments. In fact, the uncertainty surrounding their criminal proceedings ensure that no end
 6
     is in sight for Neu and Jones’ exposure to criminal liability and this Court’s considered judgment
 7
     on their previous motion to stay remains applicable to the current posture of the case.
 8
                                           II. BACKGROUND
 9
            Plaintiff alleges two beatings on the same day during his pretrial detention. Almost two
10
     years later, two of the seven defendants in his case were charged with crimes against other
11
     prisoners in unrelated incidents. “Plaintiff’s civil claims arose out of a single incident in July
12
     2014, while the criminal complaint is based on a separate series of incidents that took place
13
     several months later and continued into 2015. Moreover, the conduct at issue in the criminal cases
14
     does not involve Plaintiff, and the conduct at issue in the civil case involves an additional five
15
     defendants who are not parties to either criminal case.” (Dkt. No. 58 at 5:04-08.) Defendants Neu
16
     and Jones currently face charges filed in 2016 separate2 criminal matters stemming from a series
17
     of 2014 and 2015 incidents of excessive force. (Dkt. No. 52-2 at Ex. A.) See People v. Neu, Case
18
     No. 16004103; People v. Jones, Case No. 16004106. The criminal cases have no trial date. (Dkt.
19
     No. 52-1 at ¶ 5; Dkt. No. 52-2 at ¶ 5.)
20
                                            III. ARGUMENT
21
                A. Good Cause Is Required to Continue Trial
22
            A motion for a continuance that seeks to modify a pretrial scheduling order may only be
23
     granted for good cause. Fed. R. Civ. P. 16; Silverman v. City and County of San Francisco, 2012
24

25
     2“Although
26               both the civil and criminal complaints contain allegations of excessive force by Neu
     and Jones, the two cases do not implicate the same ‘nucleus of facts.’”(Dkt. 58 at 4 24-27
27   (quoting McCormick v. Rexroth, No. C 09–4188 JF, 2010 WL 934242, at *2 (N.D. Cal. Mar. 15,
     2010).)
28
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                     3:16-cv-04288-JSC – Page 2
         Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 3 of 7



 1
     WL 6019309, at *1 (N.D.Cal., 2012.).3 “The Constitution does not ordinarily require a stay of
 2
     civil proceedings pending the outcome of criminal proceedings.” Keating v. Office of Thrift
 3
     Supervision, 45 F.3d 322, 324 (9th Cir. 1995). “In the absence of substantial prejudice to the
 4
     rights of the parties involved, such parallel proceedings are unobjectionable[.]” SEC v. Dresser
 5
     Indus., Inc., 628 F.2d 1368, 1374 (D.C. Cir. 1980). “While the extent to which . . . defendant[s‟]
 6
     Fifth Amendment rights are implicated is a significant factor to be considered, it is only one
 7
     consideration to be weighed against others.” Order Denying Defs.’ Request to Stay Civil
 8
     Discovery (Dkt. 58) at 3:25-28 (citing SEC v. Alexander, No. 10–CV–4535, 2010 WL 5388000, at
 9
     *3 (N.D. Cal. Dec. 22, 2010) (internal quotation marks and citation omitted) and Keating, 45 F.3d
10
     at 326 (listing the five factors courts consider when deciding whether to grant a stay)). In
11
     determining whether to stay civil proceedings in the face of a related criminal action, courts
12
     evaluate “the particular circumstances and competing interests involved in the case.” Fed. Sav. &
13
     Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989). The party seeking a stay bears
14
     the “burden to make out a clear case of hardship or inequity in being required to go forward,‟ and
15
     the court must weigh the competing interests that will be affected by the granting of or refusal to
16
     grant the stay.” DeMartini v. Johns, 693 Fed. App'x 534, 538 (9th Cir. 2017) (quoting Landis v.
17
     N. Am. Co., 299 U.S. 248, 255 (1936)).
18
            Defendants argue that now the Court should reach a different conclusion from the one
19
     reached when denying their Motion to Stay Discovery based upon the three Landis/CMAX4
20
     factors, instead of applying the five Keating factors that resulted in a denial: (1) “possible damage
21

22   3 See also U.S. v. Brandenfels, 522 F.2d 1259, 1263 (9th Cir 1975) (motion for continuance made
23   late in the proceedings; denial of continuance proper in view of excessive trial preparation
     required and the number of witnesses expected to be called). Modification of trial deadlines
24   threatens a “court’s ability to control its own docket” and both “disrupt[s] the agreed-upon course
     of ligitation[] and [may] reward the indolent and cavalier.” Johnson v. Mammoth Recreations,
25   975 F.2d 604, 610 (9th Cir. 1992) (citation omitted).
     4The multi-factor analyses for delaying proceedings arise from simultaneous civil cases, not a
26
     civil case proceeding while a criminal case is pending. Keating concerned stay proceedings in one
27   civil suit until the decision of another civil suit, CMAX concerned a mandamus seeking to vacate
     an order to postpone a civil trial due to Civil Aeronautics Board proceedings, and Landis
28   concerned an order to stay proceedings in one civil suit until the decision of another civil suit.
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                    3:16-cv-04288-JSC – Page 3
       Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 4 of 7



 1
     which may result from the granting of a stay, (2) the hardship or inequity which a party may
 2
     suffer in being required to go forward, and (3) the orderly course of justice measured in terms of
 3
     the simplifying or complicating of issues, proof, and questions of law which could be expected to
 4
     result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (interpreting factors
 5
     from Landis v. North American Co. 299 U.S. 248 (1936).) .) The Landis/CMAX factors also favor
 6
     proceeding with trial as scheduled. In evaluating a motion for a continuance a court can consider:
 7
     1. the inconvenience a continuance would cause; and 4. the extent to which a party might suffer
 8
     harm. (See United States v. Zamora-Hernandez, 222 F.3d 1046, 1049 (9th Cir.2000) (quoting
 9
     United States v. Flynt, 756 F.2d 1352, 1359 (9th Cir.), amended by 764 F.2d 675 (9th Cir.1985);
10
     United States v. Mejia, 69 F.3d 309, 316 (9th Cir.1995).
11
                 B. Defendants’ Claim that a Six-Month Stay Will Resolve Their Concern About
12                  Neu and Jones Asserting the Fifth Amendment is False
13          Defendants’ motion asks for a six-month continuance. Mot. to Continue (Dkt 101) at
14   11/17-18; 13/27. The motion’s conclusion would have the court vacate the December 3, 2018 trial
15   date, schedule a case management conference in 90 days, and set a trial date “no earlier than”
16   June 2019. Id. at 15/4-7. This arbitrary timeframe bears no relationship to when Defendants Neu
17   and Jones will be clear of concern about incriminating themselves through their testimony in this
18   case. Indeed, there is no chance that the motion to dismiss calendared for December 13 will
19   eliminate Neu and Jones need to continue to take the Fifth Amendment in this case to avoid
20   incriminating themselves.
21          First, if Neu and Jones do file a motion to dismiss and the court hears it on December 13,
22   it is unknown when the court will rule on the motion. Second, if the court denies the motion,
23   Defendants will be in the exact position they are in now. Third, if the court grants the motion, the
24   District Attorney apparently has 60 days to decide whether to appeal. Id. at 5/27-28. If he appeals,
25   there would be an indefinite period during which the parties would brief and argue the case before
26   the District Court of Appeal would issue a decision. That decision would be subject to further
27   effort to appeal by the losing side. It is difficult to imagine that process taking less than a year,
28
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                      3:16-cv-04288-JSC – Page 4
       Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 5 of 7



 1
     during which Neu and Jones would face exposure for the same criminal liability they face today.
 2
     Fourth, if the motion to dismiss were granted and the District Attorney decided not to appeal, that
 3
     would only resolve Neu and Jones exposure for state crimes. The federal criminal statute that
 4
     applies to the conduct alleged in the Felony Complaint is 18 U.S.C. § 242, which provides:
 5
     “Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects
 6
     any person in any State . . . to the deprivation of any rights, privileges, or immunities secured or
 7
     protected by the Constitution or laws of the United States” shall face fines and imprisonment
 8
     based upon the injury inflicted. The statute of limitations for that section is five years unless the
 9
     conduct resulted in death. 18 U.S.C. § 3282. That leaves Neu and Jones subject to federal
10
     prosecution for the acts alleged in the Felony Complaint through March 2020.
11
            Thus, not only is it unlikely that Neu and Jones will be better situated to go to trial in six
12
     months than they will be on December 3, it is virtually impossible. Judicial efficiency is not
13
     served by Defendants’ repeated efforts to continue the case, and Hymes day in court should not
14
     be held hostage to such uncertainty.
15
                C. Defendants’ Claims that They Would Benefit From Neu and Jones’
16                 Testimony is Overstated
17          Neu testified freely at deposition about the incidents that are the subject of Hymes’

18   lawsuit. He claims he did not use force against Hymes, apart from lowering him to the ground in

19   his cell which is not being challenged, and that he did not see any other Defendants’ use force

20   against Hymes. Although he declined to answer questions about prior and subsequent allegations

21   of abuse against prisoners, he readily exculpated himself and the other Defendants in connection

22   with Hymes’ claims. Thus, the claims that any adverse inference against Neu for refusing to

23   answer questions would spill over to the other Defendants, or that they would be deprived of the

24   benefit of his testimony is without merit.

25          Jones did assert the Fifth Amendment at his deposition and refused to testify about the

26   facts in this case. Given that the six other Defendants have exculpated themselves and their co-

27   Defendants, it is the likelihood that the jury will assume guilt of the other Defendants from Jones’

28   refusal to testify in minimal, particularly if the Court instructs the jury that any such assumption
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                     3:16-cv-04288-JSC – Page 5
       Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 6 of 7



 1
     would be improper. Defendants’ claim that Jones’ declination to testify about the Hymes beatings
 2
     will prejudice them is based on their assumption that he would testify favorably for them, which
 3
     may not be a safe assumption. Further, with six deputies exculpating each other, it is difficult to
 4
     imagine that the lack of a seventh will prejudice them in any significant way.
 5
                  D. The Court Should Permit Hymes to Move Forward with His Case as
 6                   Scheduled
 7           “Plaintiffs in federal courts are given the privilege to expeditiously pursue their case.”

 8   Koulouris v. Builders Fence Co., Inc., 146 F.R.D. 193, 194 (W.D. Wash. 1991) (citing Golden

 9   Quality Ice Cream Co. v. Deerfield Specialty, 87 F.R.D. 53, 56 (E.D. Penn. 1980)). Hymes has an

10   interest in the expeditious resolution of his civil claims, and he will suffer damage and hardship

11   by the proposed continuance. See CMAX, 300 F.2d at 268 (discussing the first Landis factor,

12   which considers “the possible damage which may result from the granting of a stay”). Plaintiff

13   initiated this suit pro se, and is highly involved in matters of strategy. Plaintiff’s is scheduled for

14   state sentencing November 14, 2018, after which he is almost certain to be transferred to federal

15   pretrial custody in Case No. 3:13-cr-00800-WHO. (See Katon Dec.) If he is convicted and

16   sentenced in that federal case, the U.S. Bureau of Prisons could place him anywhere in the

17   country. This would make it impossible for him to participate in crucial matters of trial strategy in

18   this case, and far more difficult and costly for him to meet with counsel. (Dkt. No. 52 at 4.)

19   Again “if Defendants are convicted in their criminal cases and they appeal, this would delay the

20   civil proceedings even further.” (Dkt. No. 58 at 05:16-23.) The hardship from the proceedings on

21   Defendants in this case is no greater than in any other litigation. To the extent two of the seven

22   Defendants have concerns about testifying in Plaintiff’s case while charges against them for

23   unrelated incidents are pending, choosing to assert their Fifth Amendment rights is not a hardship

24   that outweighs the hardship to plaintiff of near complete inability to participate in the case he

25   initiated.

26

27

28
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                      3:16-cv-04288-JSC – Page 6
       Case 3:16-cv-04288-JSC Document 108 Filed 11/02/18 Page 7 of 7



 1
                                            IV. CONCLUSION
 2
           For the foregoing reasons, there remains no good cause for a stay or a trial continuance and
 3
     Defendants’ motion should be denied.
 4

 5
                                                 Respectfully submitted,
 6
                                                 /s/ Glenn Katon
 7                                               Glenn Katon

 8
                                                 /s/ Caitlin Kelly Henry
 9                                               Caitlin Kelly Henry

10                                               ATTORNEYS FOR PLAINTIFF
                                                 SCANVINSKI JEROME HYMES
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     PL. HYMES’ OPP. TO MOT. TO CONTINUE                                   3:16-cv-04288-JSC – Page 7
